Citation Nr: 1139310	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  10-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1952 to December 1953, and from December 1956 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO denied service connection for diabetes mellitus.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In January 2011, the undersigned granted the motion of the Veteran to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In March 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an August 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Type 2 diabetes mellitus is among the diseases for which the VA Secretary has determined that there exists an etiological relationship with exposure to herbicides, to include Agent Orange.

3.  While service department records establish that the Veteran had service in Korea, he was not assigned to a unit identified as serving near or at the Korean demilitarized zone; thus, he is not entitled to a presumption of exposure to herbicides (to include Agent Orange), and there is no evidence of actual exposure to herbicides during service.

4.  The Veteran's diabetes mellitus was first diagnosed many years after service, and there is no competent evidence or opinion even suggesting that there exists a relationship between current diabetes mellitus and military service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an November 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for diabetes mellitus, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the November 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the January 2011 Board hearing, along with various written statements provided by the Veteran.  

The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for diabetes mellitus, prior to appellant consideration, is needed.  As explained in more detail below, while VA has not arranged for the Veteran to undergo examination or obtained a medical opinion in connection with this claim, on these facts, no such opinion is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as diabetes mellitus which develop to a compensable degree (10 percent for diabetes mellitus) within a prescribed period after discharge from service (one year for diabetes mellitus), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

In this case, the Veteran has specifically asserted that his diabetes mellitus is due to herbicide exposure while serving in Korea.  During the January 2011 Board hearing, the Veteran testified that he worked in the trenches along the Korean demilitarized zone (DMZ). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.  Type 2 diabetes is among the disabilities listed in 38 C.F.R. § 3.309(e). 

Specific to Veterans who served in Korea, the Department of Defense (DOD) has determined that Agent Orange was used along the Korean DMZ from April 1968 to July 1969.  Veterans assigned to one of the units identified by the DOD as being at or near the Korean DMZ during that time period are presumed to have been exposed to herbicide agents.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Considering the pertinent evidence of record in light of the above, the Board finds the claim for service connection for diabetes mellitus must be denied. 

The evidence of record clearly establishes that the Veteran has current diabetes mellitus, as reflected, for example, in the VA and private treatment records showing a diagnosis of diabetes mellitus.  That diagnosis notwithstanding, the Board finds that the record presents no basis to award service connection for diabetes mellitus on a direct or presumptive basis, to include as due to herbicide exposure.

First addressing the Veteran's claimed herbicide exposure, the Board notes that the Veteran's DD Form 214 indicates that the Veteran served in Korea from September 1952 to September 1953 and from January 1968 to January 1969.  As such, the Veteran served in Korea during the relevant  period from April 1968 to July 1969.  The Veteran's service personnel records reflect that during his second tour of duty in Korea, he was assigned to B Battery and Headquarters Service Battery, 1st Battalion, 79th Artillery, USARPAC.  The Veteran's units are not among those recognized by the DOD as serving along the DMZ.  Thus, the RO sent the Veteran's unit information to the Joint Services Records Research Center (JSRRC) to determine the location of the Veteran's units in Korea.  

In a July 2011 response, the JSRRC indicated that the Veteran's units were stationed at Camp Hartell (3 miles from the DMZ) and Camp Paine (7 miles from the DMZ).  The JSRRC response also noted that the unit histories do not document the use, storage, spraying, or transportation of any herbicides.  Additionally, there was no mention of any duties performed by unit members along the DMZ.  

In an August 2011 memorandum, the AMC concluded that all possible development to verify the Veteran's exposure to herbicides had been accomplished.

Thus, competent, probative evidence does not establish that the Veteran was exposed to herbicides during service.  

The Veteran has argued that he was exposed to herbicides while digging trenches along the DMZ, however, the JSRRC has found no evidence to support such assertions.  Moreover, the Veteran's Form DD 214 lists his military occupational specialty (MOS) as meat cutter and cook.  Service records reflect that the Veteran's principal duty in Korea was mess steward.  Thus, his account of working in trenches along the DMZ is not consistent with his service as a mess steward in Korea.  Hence, while the Veteran is certainly competent to report working along the DMZ, the Board finds that such assertions are not deemed credible when considered in light of the objective, persuasive evidence of record.  

As the Veteran is not presumed to have been exposed to herbicides, to include Agent Orange, and diabetes mellitus during his service in Korea, and his actual exposure to such herbicides has not been established, he is not entitled to presumptive service connection for diabetes mellitus on the basis of alleged herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The Board also finds that the record presents no other basis for a grant of service connection for diabetes mellitus.

The Veteran's service treatment records reflect no complaints, findings, or diagnosis pertinent to diabetes mellitus.  In February 1971, the Veteran's blood glucose was 94mg/dl (within the normal range).  Moreover, the Veteran's endocrine system was assessed as normal on retirement examination in December 1971.  The Veteran's urinalysis was also negative for sugar.  Thus, diabetes mellitus was not shown in service, or within a year after service, and the Veteran does not contend otherwise.

Rather, the Veteran has asserted that he was first diagnosed with diabetes mellitus in 1987.  The medical evidence of record reflects treatment for diabetes mellitus since August 2002.  Here, even if the Board accepts the Veteran's assertions in this regard as credible, such assertions still place the initial diagnosis of the disability been some15 years after the Veteran's discharge from service-well outside of the period for presumptive service connection for diabetes mellitus as a chronic disease manifested to a compensable degree within the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus  between diabetes mellitus and any incident of the Veteran's  service.  None of the VA or private treatment records reflecting a diagnosis of diabetes mellitus includes any comment or opinion relating the diagnosis to diabetes mellitus to service.  Significantly, the Veteran has not presented or identified any such medical evidence or opinion, and the requirements for obtaining any such opinion are not met .

The Board notes that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103(A)(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As indicted above, in this case, there is no pertinent complaint, finding, or diagnosis in service or for many years thereafter; the Veteran has not asserted, and the record does not reflect, continuing symptoms since service; and there is no medical suggestion whatsoever that there exists a medical relationship between current diabetes mellitus and service.  Under these circumstances, the requirements for having the Veteran undergo an examination or obtaining a medical opinion in connection with the claim are not met.

Furthermore, to whatever extent the Veteran's assertions are being offered in an attempt to establish that his diabetes mellitus is medically related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of the medical etiology of a disability, not capable of lay observation, for which service connection is sought-a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for diabetes mellitus, to include as due to herbicide exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


